Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kiarash Ahi on 7/14/2022.

The application has been amended as follows: 
Please amend claims 1, 8-10, 12, 17 and 20 as follows.  

Claims
1 (currently amended).  A method for improving resolution of terahertz imaging of a sample, comprising:
using terahertz time-domain signals acquired by a terahertz time-domain spectroscopy system for acquiring a terahertz image,
using a computer comprising a memory and a central processing unit for storing data and performing time-domain and frequency-domain processes on said time-domain terahertz signals,
converting said time-domain terahertz signals to frequency-domain signals,
processing said frequency-domain signals by means of a frequency-domain filter or a plurality of frequency-domain filters to achieve processed frequency-domain signals,
converting said processed frequency-domain signals back to time-domain to achieve processed time-domain signals,
developing a terahertz image using said processed time-domain signals,
developing an enhanced-resolution terahertz image by computing deconvolution of said terahertz image and a point spread function,
displaying or storing, or displaying and storing, said enhanced-resolution terahertz image,
evaluating said enhanced-resolution terahertz image by determining if traces of symptoms of COVID-19 are present, wherein determining traces of symptoms for COVID-19 includes determining if there are traces of a runny nose, congestion, mucus, or cough.

8 (currently amended). The method of claim 1, wherein the evaluating said enhanced-resolution terahertz image 
9 (currently amended). The method of claim 8, wherein said enhanced-resolution terahertz image is evaluated using a machine learning method
10 (currently amended). The method of claim 1, wherein said sample is part of clothing, accessories, or an organ of a person

12 (currently amended). A method for diagnosing symptoms of COVID-19 comprising:
using a THz emitter to send an electromagnetic beam in the frequency range of THz,
using a THz receiver to receive the reflection of said electromagnetic beam in the frequency range of THz,
scanning a person using said electromagnetic beam in the frequency range of THz by positioning said THz emitter in front of said person, emitting said electromagnetic beam in the frequency range of THz on said person, positioning said THz receiver in front of the path of the reflection of said electromagnetic beam in the frequency range of THz, receiving said reflection of said electromagnetic beam in the frequency range of THz by said THz receiver,
evaluating reflection of said electromagnetic beam in the frequency range of THz received by said THz receiver by determining if traces of symptoms of COVID-19 are present, wherein determining traces of symptoms for COVID-19 includes determining if there are traces of a runny nose, congestion, mucus, or cough.


17 (currently amended). A device for diagnosing symptoms of COVID-19 comprising:
a THz emitter to send an electromagnetic beam in the frequency range of THz,
a THz receiver to receive the reflection of said electromagnetic beam in the frequency range of THz,
a computer comprising a memory and a central processing unit for storing data and performing processes on said reflection of said electromagnetic beam in the frequency range of THz,
whereby for finding traces of symptoms of COVID-19 a person is scanned by said electromagnetic beam in the frequency range of THz emitted by said THz emitter, such that said reflection of said electromagnetic beam in the frequency range of THz is received by said THz receiver, and is stored in said  memory, so that said central processing unit performs evaluating reflection of said electromagnetic beam in the frequency range of THz received by said THz receiver by determining if traces of symptoms of COVID-19 are present, wherein determining traces of symptoms for COVID-19 includes determining if there are traces of a runny nose, congestion, mucus, or cough.


20 (currently amended). A method for improving the resolution of terahertz imaging of a sample, comprising:
using terahertz data acquired by a continuous-wave terahertz imaging system for acquiring a terahertz image,
using a computer comprising a memory and a central processing unit for storing data and performing processes on said terahertz data,
developing a terahertz image using said terahertz data,
developing an enhanced-resolution terahertz image by computing deconvolution of said terahertz image and a point spread function,
displaying or storing, or displaying and storing, said enhanced-resolution terahertz image,
evaluating said enhanced-resolution terahertz image by determining if traces of symptoms of COVID-19 are present, wherein determining traces of symptoms for COVID-19 includes determining if there are traces of a runny nose, congestion, mucus, or cough. 





Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the use of tetrahertz scanning and imaging to find COVID19 symptoms along with the other features of the independent claims are not found in the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HADI AKHAVANNIK whose telephone number is (571)272-8622. The examiner can normally be reached 9 AM - 5 PM Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HADI AKHAVANNIK/Primary Examiner, Art Unit 2666